Case 21-00371-RLM-11             Doc 14      Filed 02/02/21      EOD 02/02/21 10:27:59          Pg 1 of 1



                                 UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF INDIANA
                                       INDIANAPOLIS DIVISION

 IN RE:                                               |
                                                      |
 MOTELS OF SUGAR LAND, LLP                            |                        Case No. 21-371-RLM-11
                                                      |
                           Debtor.                    |
                                                      |

                         SUBMISSION OF INCOME AND EXPENSE STATEMENT


          Motels of Sugar Land, LLP, (“Debtor”), by counsel, hereby submits it income and expense statement

as exhibit “A”.

___/s/ KC Cohen___________________                                        February 2, 2021


Attorney for the Debtor:
KC Cohen 04310-49
KC Cohen, Lawyer, PC
151 N. Delaware St., Ste. 1106
Indianapolis, IN 46204
317.715.1845
fax 916.0406
kc@smallbusiness11.com

                                       CERTIFICATE OF SERVICE

        The undersigned counsel hereby certifies that a copy of the was filed using the Court’s ECF system
and parties will be served via such system.

kc@esoft-legal.com;

spatel@mhghotelsllc.com;

Ronald.Moore@usdoj.gov;

ustpregion10.in.ecf@usdoj.gov;

kshort@coatsrose.com;

bcollins@coatsrose.com;

nhamren@coatsrose.com;



                                                                          /s/ KC Cohen
                                                                                                KC Cohen
                                                                                                         1
